—Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered September 12, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner has reappeared before respondent since the parole release determination giving rise to this proceeding and his request for parole release has again been denied. Given petitioner’s subsequent appearance before respondent, the instant appeal is now moot and must be dismissed (see, Matter of Bermudez v New York State Div. of Parole, 281 AD2d 673). Were we to reach the merits of the petition, we would find that respondent’s determination of June 1999 was neither arbitrary nor capricious.
Mercure, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.